United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 01-3026
                                   ___________

George Daniel Lamb,                     *
                                        *
             Appellant,                 *
                                        * Appeal from the United States
      v.                                * District Court for the Eastern
                                        * District of Missouri.
Caremark, Prescription Service;         *
Yvette Saenz; Dina Reynold,             *     [UNPUBLISHED]
                                        *
             Appellees.                 *
                                   ___________

                          Submitted: November 5, 2001
                              Filed: November 14, 2001
                                   ___________

Before WOLLMAN, Chief Judge, BOWMAN, and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

      George Lamb appeals the District Court’s1 pre-service dismissal of his diversity
action against Caremark and two of its employees, in which he alleged that
defendants refused to provide him with a brand-name medication and insisted he take
the generic equivalent instead, manufacturing a letter in which they claimed to have
obtained the approval of Lamb’s doctor. After careful review, we conclude that the
Court properly dismissed his complaint under 28 U.S.C. § 1915(e)(2)(B)(i).

      1
        The Honorable Jean C. Hamilton, Chief Judge, United States District Court
for the Eastern District of Missouri.
Accordingly, we affirm. See 8th Cir. R. 47A(a).

A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                -2-